Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication and claim amendment filed on 06/14/2022; Claims 1, 11, and 20 have been amended; Claims 1, 11, and 20 are independent claims.  Claims 1-20 have been examined and are pending. 
Examiner’s Amendments
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. STEWART, KELLY (Reg. No.: 71949) has agreed and authorized the Examiner to amend claims 1, 11, and 20; Canceled claims 4 and 14
Claims
Replacing claims 1-20 as following:

1. (Currently Amended)  A server comprising:
	a communications module;
	a processor coupled with the communications module; and
	a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the processor to:
		authenticate a user via a first authentication channel;
		receive, via the communications module and from a computing device associated with the user, a signal representing a request to transfer a first quantity of resources;
		determine that the first quantity of resources is less than a first threshold associated with the first authentication channel;
		responsive to determining that the first quantity of resources is less than the first threshold associated with the first authentication channel, obtain identity data associated with the request to transfer the first quantity of resources, the identity data including at least a shipping address of the user;	
		determine, based on the identity data, that a request to transfer a second quantity of resources has been previously initiated by the user via a second authentication channel that is different than the first authentication channel, the second authentication channel including an indirect authentication channel that comprises authenticating the user via a digital identity network; and
		determine that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, and in response to determining that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, initiate the transfer of the first quantity of resources.

2. (Original)  The server of claim 1, wherein the first authentication channel includes a direct authentication channel that comprises authenticating the user based on a username and password.
3. (Original)  The server of claim 2, wherein the second authentication channel does not require the username and password.

4. (Cancelled).

5. (Original)  The server of claim 1, wherein the second authentication channel includes an unauthenticated channel that does not require authenticating the user.

6. (Original)  The server of claim 1, wherein the processor-executable instructions, when executed by the processor, further configure the processor to:
	determine that the sum of the first quantity of resources and the second quantity of resources exceeds the first threshold, and in response to determining that the sum of the first quantity of resources and the second quantity of resources exceeds the first threshold, initiate a transfer of a third quantity of resources that is determined as a difference between the first threshold and the second quantity of resources.

7. (Original)  The server of claim 6, wherein the processor-executable instructions, when executed by the processor, further configure the processor to:
	send, via the communications module and to the computing device, a signal causing the computing device to display a notification indicating the third quantity of resources.

8. (Original)  The server of claim 7, wherein the signal causes the computing device to display a prompt requesting the user to accept or reject transfer of the third quantity of resources and wherein the transfer of the third quantity of resources is initiated in response to receiving a signal, via the communications module and from the computing device, indicating that the user has accepted the transfer.

9. (Original)  The server of claim 1, wherein the processor-executable instructions, when executed by the processor, further configure the processor to:
	determine that the second quantity of resources exceeds the first threshold, and in response to determining that the second quantity of resources exceeds the first threshold, reject the transfer of the first quantity of resources.

10. (Original)  The server of claim 1, wherein the second authentication channel is associated with a second threshold that is different than the first threshold.

11. (Currently Amended)  A computer-implemented method comprising:
	authenticating a user via a first authentication channel;
	receiving, via a communications module and from a computing device associated with the user, a signal representing a request to transfer a first quantity of resources;
	determining that the first quantity of resources is less than a first threshold associated with the first authentication channel;
	responsive to determining that the first quantity of resources is less than the first threshold associated with the first authentication channel, obtaining identity data associated with the request to transfer the first quantity of resources, the identity data including at least a shipping address of the user;	
	determining, based on the identity data, that a request to transfer a second quantity of resources has been previously initiated by the user via a second authentication channel that is different than the first authentication channel, the second authentication channel including an indirect authentication channel that comprises authenticating the user via a digital identity network; and
	determining that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, and in response to determining that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, initiating the transfer of the first quantity of resources.

12. (Original)  The computer-implemented method of claim 11, wherein the first authentication channel includes a direct authentication channel that comprises authenticating the user based on a username and password.

13. (Original)  The computer-implemented method of claim 12, wherein the second authentication channel does not use the username and password.

14. (Cancelled).

15. (Original)  The computer-implemented method of claim 11, wherein the second authentication channel includes an unauthenticated channel that does not require authenticating the user.

16. (Original)  The computer-implemented method of claim 11, further comprising:
	determining that the sum of the first quantity of resources and the second quantity of resources exceeds the first threshold, and in response to determining that the sum of the first quantity of resources and the second quantity of resources exceeds the first threshold, initiating a transfer of a third quantity of resources that is determined as a difference between the first threshold and the second quantity of resources.

17. (Original)  The computer-implemented method of claim 16, further comprising:
	sending, via the communications module and to the computing device, a signal causing the computing device to display a notification indicating the third quantity of resources.

18. (Original)  The computer-implemented method of claim 17, wherein the signal causes the computing device to display a prompt requesting the user to accept or reject transfer of the third quantity of resources and wherein the transfer of the third quantity of resources is initiated in response to receiving a signal, via the communications module and from the computing device, indicating that the user has accepted the transfer.


19. (Original)  The computer-implemented method of claim 11, further comprising:
	determining that the second quantity of resources exceeds the first threshold, and in response to determining that the second quantity of resources exceeds the first threshold, rejecting the transfer of the first quantity of resources.

20. (Currently Amended)  A non-transitory computer readable storage medium comprising computer-executable instructions which, when executed, configure a processor to:
	authenticate a user via a first authentication channel;
	receive, via a communications module and from a computing device associated with the user, a signal representing a request to transfer a first quantity of resources;
	determine that the first quantity of resources is less than a first threshold associated with the first authentication channel;
	responsive to determining that the first quantity of resources is less than the first threshold associated with the first authentication channel, obtain identity data associated with the request to transfer the first quantity of resources, the identity data including at least a shipping address of the user;	
	determine, based on the identity data, that a request to transfer a second quantity of resources has been previously initiated by the user via a second authentication channel that is different than the first authentication channel, the second authentication channel including an indirect authentication channel that comprises authenticating the user via a digital identity network; and
	determine that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, and in response to determining that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, initiate the transfer of the first quantity of resources.

Examiner's Statement of reason for Allowance
Claims 1-3, 5-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed a server/method/and non-transitory computer readable storage comprises a communications module; a processor coupled with the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the processor to authenticate a user via a first authentication channel; receive, via the communications module and from a computing device associated with the user, a signal representing a request to transfer a first quantity of resources; determine that the first quantity of resources is less than a first threshold associated with the first authentication channel; obtain identity data associated with the request to transfer the first quantity of resources; determine, based on the identity data, that a request to transfer a second quantity of resources has been previously initiated by the user via a second authentication channel that is different than the first authentication channel; and determine that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, and in response to determining that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, initiate the transfer of the first quantity of resources. 
The closest prior arts are Rolf (“Rolf,” US 7,720,762, published May 18, 2010), Iannace et al. (“Iannace,” US 2018/0182044, published Jun. 28, 2018), and Adiseshann, Ajay (“Ajay,” WO 2009/001366, published Dec. 31, 2008) are generally directed to various aspect of the server has a processor that is coupled with a communications module. A memory is coupled to the processor and storing processor-executable instructions which configure the processor to authenticate a user through a first authentication channel when executed by the processor. A signal representing a request receives to transfer a first quantity of resources through module and from a computing device associated with the user. The resources determine that less than a threshold associated with channel and obtain identity data associated with the request to transfer resources. A request determines to transfer a second quantity of resources previously initiated by the user through a second authentication channel that is different than channel based on the identity data. The sum of resources determines that less than threshold. The transfer of the resources initiates and in response to determining that the sum of the resources are less than threshold.
However, none of Rolf , Iannace, and Ajay teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, and 20.  For examples, it failed to teach “responsive to determining that the first quantity of resources is less than the first threshold associated with the first authentication channel, obtain identity data associated with the request to transfer the first quantity of resources, the identity data including at least a shipping address of the user; determine, based on the identity data, that a request to transfer a second quantity of resources has been previously initiated by the user via a second authentication channel that is different than the first authentication channel, the second authentication channel including an indirect authentication channel that comprises authenticating the user via a digital identity network; and determine that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, and in response to determining that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, initiate the transfer of the first quantity of resources.”
This feature in light of other features, when considered as a whole, in the independent claims 1, 11, and 20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439
July 5th, 2022 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439